Citation Nr: 9917528	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-00 264 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
back disorder, a right knee disorder, a left knee disorder, 
and entitlement to non-service connected pension.

The veteran and his representative appeared before a hearing 
officer at the RO in January 1998.  The Board notes that the 
RO granted a permanent and total for pension purposes in 
April 1998.  However, according to the claims folder, the 
veteran has not yet submitted income information for 
verification.    

The veteran and his representative appeared before a Member 
of the Board at a videoconference hearing in March 1999.


REMAND

The Board observes that the veteran submitted additional 
evidence since his March 1999 hearing.  However, this 
evidence was submitted directly to the Board, and thus, the 
RO has not had the opportunity to review such evidence.  The 
veteran did not waive consideration of this evidence by the 
RO.  Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should consider the additional 
evidence submitted by the veteran in May 
1999.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






